Mikoll and Harvey, JJ.,
concur in part and dissent in part in a memorandum by Mikoll, J. Mikoll, J. (concurring in part and dissenting in part). We respectfully dissent.
Defendants contend that the People had a full and fair opportunity to sustain the sufficiency of the eavesdropping warrant in the Chenango County case and that, in failing to do so, they should be foreclosed from a second opportunity on the ground of collateral estoppel. Reargument was denied on the basis that the issue of probable cause was an unmixed question of law to which the concept did not apply. Supreme Court also held, citing Matter of McGrath v Gold (36 NY2d 406), that the issue of probable cause had not been finally determined in the Chenango County case, thus making collateral estoppel inapplicable.
Although the majority did not address the People’s conten*898tion that defendants, by their pleas of guilty, forfeited their right to appeal the denial of their suppression motions, by reviewing the matter, the majority has by implication concluded that under CPL 710.70 (2) Supreme Court’s order denying suppression is a final order which is appealable. With this we concur.
We note also that, contrary to Supreme Court’s holding, the question of probable cause is a mixed question of law and fact to which collateral estoppel is applicable if certain criteria are met (People v McGriff, 130 AD2d 141, 142). In People v Goodman (69 NY2d 32, 38), the Court of Appeals noted: "Before collateral estoppel may be applied in a subsequent criminal case, there must be an identity of parties * * * and issues * * * and a prior proceeding resulting in a final and valid judgment * * * in which the party opposing the estoppel had a 'full and fair opportunity’ to litigate [citations omitted]”.
Here, after County Court granted the motion to suppress in the Chenango County case upon concluding that the eavesdropping warrant was not issued upon probable cause, the indictment was dismissed. County Court set forth detailed findings of fact and conclusions of law that were fully litigated. The indictment in the Chenango County case was dismissed on motion of the People, made April 14, 1987, for lack of evidence to proceed as a consequence of the suppression order and, therefore, the "suppression order is a final order that is capable of working a collateral estoppel effect if the other prerequisites of the doctrine are found to exist” (People v Nieves, 106 Misc 2d 395, 398).
The fact that the People could have sought authorization to resubmit the charges under CPL 210.20 (4) does not mean that this was not a final decision to which the doctrine of collateral estoppel could apply. Such reasoning overlooks the effect of County Court’s dismissal of the indictment in the order of suppression. It has been held that "[dismissal of the indictment simultaneously with the suppression of statements guarantees finality, and renders the filing of a statement pursuant to CPL 450.50 (1) unnecessary” (People v Townsend, 127 AD2d 505, 507, lv denied 69 NY2d 1011; see, People v Brooks, 54 AD2d 333, 336-337; see also, People v Midgett, 86 Misc 2d 1003, 1005).
As an aside, we note that charges can be resubmitted under CPL 210.20 to the same or a different Grand Jury when an indictment is dismissed. We also note that the People have not made any motion to resubmit the charges to a Grand Jury *899since their motion to dismiss was made on April 17, 1987. Such a length of time would foreclose a resubmission. The statute states that resubmission must be made upon the dismissal of the indictment. This has been interpreted to be in a timely fashion. The length of time herein involved would foreclose resubmission (see, People v Shukla, 58 AD2d 879, affd 44 NY2d 756; People v Jenkins, 39 AD2d 924, 925; People v Maldanado, 97 Misc 2d 653, 657).
The identity of issues criteria is met in both proceedings: the question of the validity of the eavesdropping warrant, whether in Chenango County Court or Supreme Court, Tompkins County, is dependent upon whether the hearsay information which served as a predicate for the warrant came from an informant with an adequate basis of knowledge and demonstrated reliability. Both cases involve the same warrant, the same warrant application and the same informant. Accordingly, the determination as to whether there was probable cause for such a warrant should in no way be affected by the particular defendant involved or the particular court involved (see, People v McGriff, 130 AD2d 141, 150, supra). Additionally, there is an identity of the parties involved for purposes of invoking the doctrine of collateral estoppel. The prosecuting agencies "both speak in the name of the People of the State of New York, albeit under the direction of different District Attorneys” (supra).
As to whether the People had a fair and full opportunity to litigate the contested issue, we note that the issue of probable cause was fully litigated in the determination in the Chenango County case currently being asserted against the People (see, People v Plevy, 67 AD2d 591, affd 52 NY2d 58). The People faced no impediment in the Chenango County case which would have had the effect of discouraging them from fully litigating the issue.
Accordingly, we would hold that collateral estoppel does apply to the suppression motions made by defendants in this case and the judgments should be reversed.